Exhibit 10.1

CONSULTING SERVICES AGREEMENT

This Consulting Services Agreement (this “Agreement”), dated as of November 2,
2015, is entered into by and between Walgreens Boots Alliance, Inc., a Delaware
corporation, on behalf of itself and its subsidiaries and affiliates (the
“Company”), and Timothy R. McLevish (“Consultant”).

WHEREAS, Consultant served as a consultant to the Company pursuant to a
Consulting Services Agreement entered into as of February 20, 2015 (the “Prior
Agreement”);

WHEREAS, the parties wish to enter into this Agreement for additional consulting
services; and

WHEREAS, both parties wish to enter into this Agreement to govern the terms and
conditions of this arrangement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

1. Services. During the Term (as defined in Section 3 below), Consultant agrees
to make Consultant’s personal services (the “Services”) available to the Company
to provide advice and counsel to the Chief Executive Officer of the Company on
such matters as they deem appropriate, including but not necessarily limited to
the post-restructuring integration of the Company, cost savings objectives and
business development initiatives. Consultant agrees to devote sufficient time
and attention to the performance of the Services on a full-time basis, subject
to any performance expectations and specific projects and deliverables as may be
set forth by the Company from time to time. The Company agrees to provide
Consultant with access to all information necessary for him to render such
Services.

2. Consideration

(a) Base Fees. As consideration for the Services during the Term, the Company
shall pay Consultant a base fee of $1,000,000. As consideration for the Services
during any Extended Term (as defined in Section 3 below), the Company shall pay
Consultant a base fee of $166,667 per month, with a pro-rated amount to be paid
for any partial month. The base fee for the Term shall be paid within 30 days
following execution of this Agreement, subject to the repayment terms and
conditions set forth below. The monthly base fee for each month of any Extended
Term shall be processed during the last week of the month and paid on or before
the 15th day of the following month. Notwithstanding the foregoing, if this
Agreement continues for an Extended Term, then the parties may mutually agree on
any one or more adjustments to the base fee for such Extended Term. If this
Agreement ends prior to the end of the Term for any reason other than
termination by the Company without Cause, as defined in Section 4 below, then
Consultant shall be obligated to repay a pro-rated portion of the $1,000,000
base fee, as reasonably determined by the Company. This amount shall be due and
payable within 30 days of the termination of this Agreement. Consultant waives
presentment for payment, notice of dishonor, protest, and notice of protest.



--------------------------------------------------------------------------------

(b) Performance-Based Fee. In addition to the base fees described in
Section 2(a) above, Consultant shall be eligible for performance-based fees over
the course of the Term and any Extended Term. Such fees, if any:

 

  (i) shall be paid at the sole discretion of the Company’s Chief Executive
Officer and Executive Chairman, acting together, after taking into account the
overall contributions of Consultant towards the success of the Company in
performing the Services;

 

  (ii) shall be determined at the end of the Term and each six-month period of
the Extended Term – or such shorter period ending upon termination of this
Agreement for any reason other than Cause (each, a “Performance Fee Period”);

 

  (iii) shall be up to one times the total base fees earned over the course of
each Performance Fee Period; and

 

  (iv) shall be paid within 60 days following the end of each Performance Fee
Period.

(c) Expenses. Consultant shall be reimbursed all reasonable expenses incurred by
Consultant in the performance of the Services, in accordance with the Company’s
business expense policies and guidelines.

(d) Taxes. Consultant shall be responsible for all income and other taxes due to
any taxing authority with respect to the fees paid hereunder. The Company is not
required to pay nor will Consultant invoice the Company for sales tax on
Services. Each party shall be responsible for the payment of other taxes, if
any, imposed upon it in connection with, or as a result of, this Agreement.

3. Term of Agreement. This Agreement shall continue through February 28, 2016
(the “Term”); provided that either the Company or Consultant may terminate this
Agreement at any time upon written notice delivered to the other party at least
two weeks prior to the date of such termination. Following the completion of the
Term, this Agreement shall automatically continue on a month-to-month basis
(such additional period of time, the “Extended Term”), subject to either party’s
right to terminate this Agreement at any time during the Term, at the end of the
Term or during the Extended Term, in each case, upon at least two weeks’ notice,
as described above. The Term or Extended Term shall expire immediately upon
Consultant’s death. All references in the remainder of this Agreement to the
Term shall include any Extended Term.

4. Termination; Impact on Fees. Upon termination of this Agreement, the Company
shall pay Consultant for base fees and expenses incurred prior to the effective
date of termination plus any unpaid performance-based fee determined to be due
for the final Performance Fee Period. Alternatively, Consultant may be obligated
to repay base fees paid for Services not yet performed, as set forth in
Section 2(a) above. Pursuant to its terms, Section 5 below will survive any
expiration or termination of this Agreement; provided, however, that Consultant
shall not be eligible for any performance-based fee pursuant to Section 2(b) if
the Services of Consultant are terminated by the Company for any reason(s)
constituting Cause. Termination for “Cause” shall mean the termination of
Consultant’s Services due to: (a) material breach of the terms of this
Agreement, including but not limited to the Non-Compete Agreements referenced in
Section 5 below, (b) an act or acts of dishonesty committed by Consultant, (c) a
material violation of any anti-harassment or anti-discrimination policies or
procedures of the Company, or (d) a material violation of any of the other
policies or procedures of the Company applicable to Consultant, which violation
is either: (i) grossly negligent; or (ii) willful and deliberate.

 

- 2 -



--------------------------------------------------------------------------------

5. Restrictive Covenants; Confidential Information. During the Term, Consultant
shall remain subject to all continuing restrictive covenants and other
continuing obligations as a former employee of the Company, including but not
limited to all obligations included or referenced in the Non-Competition,
Non-Solicitation and Confidentiality Agreements that Consultant agreed to in
connection with restricted stock unit awards granted to him (the “Non-Compete
Agreements”). It is understood and agreed that the Term of this Agreement and
the Prior Agreement shall be treated like continuing employment for purposes of
the Non-Compete Agreements, such that the duration of Consultant’s
post-employment obligations under the Non-Compete Agreements shall be triggered
off of the end of this Agreement. Consultant shall also be independently subject
under this Agreement to the obligation to maintain the confidentiality of all
Confidential Information (as defined in Section 6 below) during the Term and at
all times thereafter.

6. Company Property. On or before the last day of the Term, Consultant shall, to
the extent not previously returned or delivered: (a) return all equipment,
records, files, documents, data, programs or other materials and property in
Consultant’s possession, custody or control which relates or belongs to the
Company or any one or more of its affiliates, including, without limitation,
all, Confidential Information (defined below), computer equipment, access codes,
messaging devices, credit cards, cell phones, keys and access cards; and
(b) deliver all original and copies of confidential information, electronic
data, notes, materials, records, plans, data or other documents, files or
programs (whether stored in paper form, computer form, digital form,
electronically or otherwise, on Company equipment or Consultant’s personal
equipment) that relate or refer in any to (1) the Company or any one or more of
its affiliates, its business or its employees, or (2) the Company’s Confidential
Information or similar information. By signing this Agreement, Consultant
represents and warrants that Consultant has not retained and has or shall timely
return and deliver all the items described or referenced in subsections (a) or
(b) above; and, that should Consultant later discover additional items described
or referenced in subsections (a) or (b) above, Consultant shall promptly notify
the Company and return/deliver such items to the Company. “Confidential
Information” means information (1) disclosed to or known by Consultant as a
consequence of or through his employment with the Company or one of its
affiliates; and (2) which relates to any aspect of the Company’s or an
affiliate’s business, research, or development, and shall include, but is not
limited to, the Company’s or an affiliate’s trade secrets, proprietary
information, business plans, marketing plans, financial information, employee
performance, compensation and benefit information, cost and pricing information,
identity and information pertaining to customers, suppliers and vendors, and
their purchasing history with the Company, any business or technical
information, design, process, procedure, formula, improvement, or any portion or
phase thereof, that is owned by or has, at the time of termination, been used by
the Company, any information related to the development of products and
production processes, any information concerning proposed new products and
production processes, any information concerning marketing processes, market
feasibility studies, cost data, profit plans, capital plans and proposed or
existing marketing techniques or plans, financial information, including,
without limitation, information set forth in internal records, files and
ledgers, or incorporated in profit and loss statements, fiscal reports, business
plans or other financial or business reports, and information provided to the
Company or an affiliate by a third party under restrictions against disclosure
or use by the Company or others. Nothing in this Section shall be construed,
however, to require Consultant to return to the Company any publicly available
information or other information Consultant obtained by reason of his ownership
of Company stock or debt.

 

- 3 -



--------------------------------------------------------------------------------

7. Warranties. Consultant warrants that the Services (a) will be performed in a
diligent and professional manner; (b) will conform to the provisions of this
Agreement; and (c) will be performed in accordance with applicable laws.

8. General Provisions

(a) Independent Contractor. Consultant understands and agrees that Consultant is
serving as an independent contractor of the Company during the Term, and that
Consultant is not an employee of the Company. Consultant further understands and
agrees that the Company will not withhold any income or other taxes from the
amounts paid to Consultant, and that Consultant is responsible for paying
Consultant’s own income, social security, Medicare and other applicable taxes.
Consultant further understands and agrees that Consultant will not have any
right to the benefits under, or rights and privileges to participate in, the
Company’s employee benefit plans (all of which are made available only to the
Company’s employees). Consultant further agrees that any future reclassification
of Consultant from independent contractor to employee status by a taxing
authority will not confer upon Consultant eligibility for any retroactive or
prospective the Company benefits.

(b) Intellectual Property. Consultant agrees that all patentable or
copyrightable ideas, writings, drawings, inventions, designs, parts, machines or
processes developed solely as a result of, or in the course of, the Services
shall be the property of the Company. Consultant herewith assigns all rights in
such intellectual property to the Company, and shall supply all assistance
reasonably requested in securing for the Company’s benefit any patent,
copyright, trademark, service mark, license, right or other evidence of
ownership of any such intellectual property, and will provide full information
regarding any such item and execute all appropriate documentation prepared by
the Company in applying or otherwise registering, in the Company’s name, all
rights to any such item. The Company has the right to grant licenses to make,
use, buy or sell any product or service derived from the Services performed
under this Agreement to its affiliates and subsidiaries.

(c) Conduct. Consultant will comply with all applicable Company policies during
the Term, including, but limited to: (i) no smoking; (ii) drug-free environment;
(iii) dress code; (iv) non-harassment; (v) travel/expense guidelines; (vi) all
safety and security policies (including a prohibition against weapons), and
(vii) computer security and use policies.

(d) Non-Assignment. Consultant may not assign or delegate this Agreement or any
of Consultant’s rights or obligations under this Agreement without the prior
written consent of the Company. Any attempted assignment or delegation without
the necessary consent shall be void. Subject to the provisions of this Section,
this Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns.

(e) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be considered an original instrument, but all of which shall
be considered one and the same agreement.

(f) Entire Agreement. Except as otherwise specified herein, this Agreement
supersedes all prior understandings and agreements between the parties with
respect to the

 

- 4 -



--------------------------------------------------------------------------------

subject matter hereof and may not be changed or terminated orally, and no
change, termination or attempted waiver of any of the provisions hereof shall be
binding unless in writing and signed by the party against whom the same is
sought to be enforced. For the avoidance of doubt, this Agreement serves as an
extension of the Prior Agreement, and does not supersede the Prior Agreement
except as provided herein.

(g) Governing Law. This Agreement shall be interpreted according to the laws of
the State of Illinois.

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto.

 

WALGREENS BOOTS ALLIANCE, INC. By:  

/s/ Kathleen Wilson-Thompson

Name:   Kathleen Wilson-Thompson Title:   EVP and Global Chief Human Resources
Officer Dated:   11/2/2015

 

CONSULTANT

/s/ Timothy R. McLevish

Timothy R. McLevish

Dated: 11/1/2015

 

- 5 -